DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210428.

Status of Claims
Claim(s) 21-34 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 21-34 is/are allowable over the prior art of record.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 


Improvement to the technology as provided in The Reply dated 12/22/2020, “The present invention therefore provides a way of indirectly communicating a recommended navigable stretch to one or more navigation devices. It has been found that in contrast to transmitting the recommended route directly, i.e. as a route to be followed, by transmitting modified attribute data in respect of the segment(s) of the route that will result in the segment(s) being favoured when the navigation device determines a route through the navigable network, routes determined by the device may be gradually "pulled" toward the desired recommended route, without necessitating abrupt changes in route, e.g. U-turns, etc, which might be required if the device were instead instructed to simply follow a recommended route. This is because the recommended route is indicated merely by adjusting the attribute data used by the device in its route determination, resulting in the modification of only a part of the overall route determination process. For example, a device would not calculate a route involving a U-turn or similar to reach the recommended route, but could calculate a route that will gradually bring the device towards the recommended route so as to join the route at a later point”. 

Regarding Claim(s) 21-34, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)